Citation Nr: 0024657	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran's claim of 
entitlement to service connection for PTSD.  A notice of 
disagreement with respect to the initial 30 percent 
evaluation assigned for this disorder, effective from June 
1998, was received in January 1999.  A statement of the case 
was issued in April 1999.  A substantive appeal was received 
from the veteran in May 1999. 


REMAND

The veteran contends that he is entitled to an initial rating 
higher than 30 percent for his service-connected PTSD.  
Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Therefore, VA 
has a duty to assist him in the development of facts 
pertinent to his claim.  Id.

The report of a VA examination dated in October 1998 
indicates that the veteran is currently receiving treatment 
for PTSD from Dr. Letsch, a psychologist at the Togus, Maine, 
VA medical center (VAMC).  The Board notes that the only 
records the claims folder contains from Dr. Letsch are a 
consultation report from October 1998, and a current 
condition report dated in March 1999.  It appears from these 
records that Dr. Letsch has been treating the veteran in the 
interim; however, no such records are in the claims file.  In 
addition, a letter from the veteran's representative dated in 
May 1999 indicates that progress notes of the veteran, 
written by Dr. Letsch, are in existence; however, these 
progress notes are not in the veteran's claim file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA records are constructively in the 
possession of VA adjudicators.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As such, the RO should obtain these records 
and associate them with the claims file.  

Further, the Board notes that the veteran's representative, 
in March 1999, submitted a current condition report from Dr. 
Letsch.  Since this evidence was not mentioned in the 
statement of the case, issued in April 1999, it appears that 
this evidence has not yet been considered by the RO.  All 
evidence of record should be considered by the RO in 
readjudicating this claim. 

Finally, it is pointed out that the Court has recently held 
that there is a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating, 
and that in the case of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts founds, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In 
readjudicating this claim, consideration should again be 
given to the application of "staged ratings" as enunciated by 
the Court.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the Togus, 
Maine VAMC and obtain all treatment 
records of the veteran pertaining to 
PTSD, particularly the records of his 
treatment by Dr. Letsch throught the 
present time.  All such records should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded an additional VA psychiatric 
examination to evaluate the current 
status of his PTSD.  Any indicated 
special testing should be performed.  The 
claims folder should be made available 
for review by the examiner prior to the 
examination. 

3.  The RO should then re-adjudicate this 
claim, based on all evidence of record.  
Consideration should be given to the 
application of "staged ratings" as 
enunciated in Fenderson (noted above).

4.  If the benefit sought by the veteran 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, and given the 
opportunity to respond within the 
applicable time.  Thereafter, the claims 
file should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



